Order entered Novembel~ , 2012




                                              In The
                                    ottrt ot qxpeaL
                            iftlj i tritt o[ gtxa at alIa
                                       No. 05-12-00340-CR

                          BRANDON JEROME MILLER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. Fll-21412-X

                                              ORDER

       Appellant’s attorney filed an Anders brief in this case, but did not file a motaon to

withdraw as counsel. By letters dated September 27, 2012 and October 15, 2012, we directed

counsel to file a motion to withdraw to accompany the Anders brief. To date, counsel has not

complied.

       Accordingly, we ORDER counsel to file, within SEVEN DAYS of the date of this order,

a motion to withdraw as counsel to accompany the Anders brief. If we do not receive the motion

to withdraw within the time specified, the Court will strike the Anders brief filed and order

counsel to file a new brief in this appeal.
       We DIRECT the Clerk to send a copy of this order, by electronic trai1smisslon~ to

Katherine Drew, Appellate Chief, Dallas County Public Defender’s Office.




                                                  DAVID L. BRIDGES
                                                  JUSTICE